ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-201, concluding that MICHAEL DANIEL D’ANGELO of SOMERVILLE, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.4(c) (failure to adequately explain a matter to the extent necessary for the client to make informed decisions about representation), RPC 1.5(b)(failure to set out the basis or rate of the legal fee in writing), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appealing;
It is ORDERED that MICHAEL DANIEL D’ANGELO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter as provided in Rule 1:20-17.